TUTTLE, Circuit Judge,
concurring specially and dissenting in part:
I concur in that part of the decision of the Court which reverses the judgment of the trial court dismissing the action, but I respectfully dissent from that part of the Court’s opinion outlining the posture of the case when it reaches the trial court for further consideration.
As indicated in the Court’s opinion, the trial court incorrectly concluded that the Younger doctrine prevented the United States District Court from entertaining the plaintiffs’ complaint in the absence of a threat of repetitive prosecutions in the state court. I fully agree that an exception to the Younger doctrine arises where allegations and proof demonstrate that a single state court prosecution is brought in bad faith.
My difference with the majority is that I am of the view that the trial court here intended to make findings of fact which would have required the granting of the preliminary injunction under the four way test outlined in the opinion, if the court had thought that a Younger exception could arise in a single prosecution.
The burden on a plaintiff to establish a bad faith prosecution is, of course, great. This may be properly so. It is also peculiarly difficult, because such proof requires a showing of the subjective purpose of the involved state official. I believe the Court’s opinion here has erroneously added to the difficulties of establishing the plaintiffs’ case in these respects: (1) it has ignored a finding of fact by the trial court that the action taken to reinstitute the criminal cases against Wilson and Richardson was the act of defendant Thompson and not of Judge Smith; and (2) it has unjustifiably concluded the trial court’s finding that the placement of the cases on the dead docket constituted a determination that “further prosecution would not be appropriate to vindicate [the state’s] interest” was clearly erroneous.
(1) As the case appears here, there is the undisturbed finding of fact by the trial court “with regard to Judge Smith, I find that he in fact merély referred the ‘victims’ (i. e. the deputy sheriffs) to Solicitor Thompson for whatever action the latter might think necessary to vindicate the state’s interesti’ (emphasis added). The significance of this finding is that we are not concerned with what Judge Smith may have testified to as his reason for approaching Thompson. It is only Thompson’s motivation that can bear upon the issue of bad faith.
(2) I believe that this Court is wrong in ruling clearly erroneous the district court’s finding that Judge Smith’s order of October 1,1975, placing the cases on the dead docket “finalized the state’s position that further prosecution would not be appropriate to vindicate its interests.” The Court bases its conclusion on Judge Smith’s testimony that he placed the cases on the dead docket on October 1 to combine in one docket the cases that formerly were on the “hold” docket and the “dead” docket. This ignores Judge Smith’s testimony that he directed Thompson that “[we were going] to end the hold file and . . . get all cases either activated or placed on the dead docket” (emphasis added). Thus, placing these cases on the dead docket when the hold file was closed reflected a choice not to prosecute the case.
The stated reasons for this choice in the order signed by Judge Smith placing the case on the dead docket were “insufficient evidence” and satisfactory service of “voluntary probation.” The cases could be removed from the dead docket, but, according to both Judge Smith and Thompson, only upon some future contingency such as bad behavior or an effort by the defendant.to activate the case. Neither of these occurred here. The majority characterizes this order as “boilerplate.” This is unjustified. Judge Smith testified that he relied, *1390as many judges do, on the representations of the prosecutor and signed the order. The judicial parol evidence that he didn’t pay attention to what he said does not warrant impeaching the order, much less finding the district court clearly erroneous in its finding as to the order’s effect.
The district court concluded “that Solicitor Thompson caused the reinstitution of criminal proceedings against plaintiff Janis Wilson, and later plaintiff Gerard Richardson, solely in response to the continued prosecution of Ms. Wilson’s civil claims in the Superior Court. It seems clear that there was no other motivation behind these criminal prosecutions.” In light of the admitted statement by Thompson, as testified to by the newspaper reporter who interviewed him, that “criminal prosecutions probably would be dropped if the civil case were dropped” and the district court’s finding that the state had no substantive interest in renewed prosecution of the plaintiffs, I am of the view that the court’s finding that Thompson reactivated the prosecutions “solely in response to” the civil suit was tantamount to a finding of bad faith.
I believe, therefore, that on remand the court should be permitted to rely on the subsidiary findings I have discussed and make the finding whether the prosecutions were reactivated in good or bad faith without having to travel uphill over ground already covered.